Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cara A. Mosley, Ph.D. on March 22, 2021.

The application has been amended as follows: 

Cancel claims 1 through 13;
In claim 14, line 9, delete “are”, and substitute therefor  --- were --- ; 
In claim 14, line 11, delete “is added after (1)-(3) and (5) are mixed”, and substitute therefor               --- was added after (1)-(3) and (5) were mixed --- ; and
In claim 14, line 12, after “under shear;”, insert  --- and --- .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches lip cosmetic application of compositions comprising a polar oil comprising a fatty alcohol, a cellulose ether, a non-polar film-forming polyolefin polymer, and pigments.   However applying compositions that further comprise polyhydroxystearic acid and comprising less than 1% by weight of a wax appears free of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/H. SARAH PARK/Primary Examiner, Art Unit 1615